CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


Execution Version
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of February 27, 2017 (the “Second Amendment Effective Date”), is made
among GenMark Diagnostics, Inc., a Delaware corporation (the “Borrower”), the
other Loan Parties party to that certain Loan and Security Agreement (as defined
below), Solar Senior Capital Ltd., in its capacity as administrative and
collateral agent (in such capacity, together with its successors and assigns in
such capacity, “Agent”), SUNS SPV LLC, as lender, East West Bank, as lender, and
the other Lenders party to the Loan and Security Agreement or otherwise a party
thereto from time to time (each a “Lender” and collectively, the “Lenders”).
The Borrower, the other Loan Parties, the Lenders and Agent are parties to a
Loan and Security Agreement dated as of January 12, 2015 (as amended by that
certain letter agreement dated as of September 30, 2015, that certain letter
agreement dated as of March 17, 2016, and that certain First Amendment to Loan
and Security Agreement dated as of July 27, 2016, and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”). The Borrower has requested that the Lenders
agree to certain amendments to the Loan and Security Agreement. The Lenders have
agreed to such request, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1    Definitions; Interpretation.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the preamble and recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to the Loan and Security Agreement.
(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Second Amendment Effective Date:
(i)    Amended and Restated Definition. The following definition is hereby
amended and restated as follows:
“Term Loan C Commitment Termination Date” means ***.
(ii)    Amended Definition. The following definition is hereby amended as
follows:
“Fee Letter”. The definition of “Fee Letter” is hereby amended by adding “as
amended, amended and restated, supplemented or otherwise modified from time to
time” at the end of such definition.
(iii)    New Definitions. The following definitions are added to Section 11 of
the Loan and Security Agreement in their proper alphabetical order:
“Applicable Final Payment Fee Percentage” means ***%; provided that, if the
Initial Term Loan Payment Date is June 1, 2017, then ***%; provided further that
if the Initial Term Loan Payment Date is August 1, 2017, then ***%.




1
[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Default or Event of Default shall have occurred and is
continuing; and (b) prior to *** , Agent shall have received evidence that the
FDA has cleared the ePlex System for market distribution within the United
States pursuant to a 510(k) premarket notification submitted by Borrower,
thereby permitting market distribution of the ePlex System within the United
States.
“Initial Term Loan Payment Date” means June 1, 2017; provided that, if the First
Interest Only Extension Conditions are satisfied and Borrower notifies Agent in
writing prior to *** that it wishes to extend the Initial Term Loan Payment
Date, then August 1, 2017; provided further, that if the Second Interest Only
Extension Conditions are satisfied and Borrower notifies Agent in writing prior
to *** that it wishes to once again extend the Initial Term Loan Payment Date,
then March 1, 2018.
“Second Amendment Effective Date” means February 27, 2017.
“Second Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Default or Event of Default shall have occurred and is
continuing; (b) the First Interest Only Extension Conditions shall have been
satisfied; and (c) after the Second Amendment Effective Date and prior to ***,
the Borrower shall have ***.
(iv)    Section 2.4(b)(i) (Principal Payments). Section 2.4(b)(i) is hereby
amended and restated as follows:
(i) Term Loans. Commencing on the Initial Term Loan Payment Date, and continuing
on each Scheduled Payment Date thereafter, Borrower shall make consecutive equal
monthly payments of principal, in arrears, to each Lender in accordance with
their Pro Rata Shares, as calculated by Agent (which calculations shall be
deemed correct absent manifest error) based upon: (1) the amount of such
Lender’s Term Loan and (2) a repayment schedule equal to the number of months
remaining until the Final Maturity Date. All unpaid principal and accrued and
unpaid interest with respect to each Term Loan is due and payable in full on the
Final Maturity Date.
(v)    Section 2.6(b) (Final Payment Fee). Section 2.6(b) is hereby amended and
restated as follows:
(b) Final Payment Fee. On the date upon which the outstanding principal amount
of any Term Loan is repaid in full, or if earlier, is required to be repaid in
full (whether by scheduled payment, voluntary prepayment, mandatory prepayment
pursuant to Section 2.5(b)(i), acceleration of the Obligations pursuant to
Section 8.2 or otherwise), Borrower shall pay to Lenders in accordance with
their Pro Rata Shares, a non-refundable fee equal to the Applicable Final
Payment Fee Percentage of the original principal amount of such Term Loan (the
“Final Payment Fee”), which Final Payment Fee shall be deemed to be fully earned
on the date such Term Loan is made. If for any reason any Term Loan is prepaid
in part prior to the Final Maturity Date, (i) Borrower shall pay on the date of
any such partial prepayment a fee equal to the Applicable Final Payment Fee
Percentage of the principal amount of any Term Loan so prepaid, and (ii) the
Final Payment Fee due and payable on the date such Term Loan is repaid in full
or required to be repaid in full shall be reduced


2
[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






by the aggregate amount of any such payments described in the foregoing clause
(i).
(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    Fees and Expenses. The Borrower shall have paid (i) all invoiced costs
and expenses then due in accordance with Section 5(d), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Second Amendment Effective
Date under the Loan and Security Agreement.
(b)    This Amendment. Agent shall have received this Amendment, executed by
Agent, the Lenders and the Loan Parties.
(c)    Fee Letter Amendment. Agent shall have received an amendment to the Fee
Letter, dated as of the Second Amendment Effective Date, among Borrower and
Agent.
(d)    Representations and Warranties; No Default. On the Second Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:
(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Second Amendment Effective Date as though made on
and as of such date; and
(ii)    There exist no Defaults or Events of Default.
SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, each Loan Party hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on June 7, 2016
remains true and correct. For the purposes of this Section 4, (i) each reference
in Section 5 of the Loan and Security Agreement to “this Agreement,” and the
words “hereof,” “herein,” “hereunder,” or words of like import in such Section,
shall mean and be a reference to the Loan and Security Agreement as amended by
this Amendment, and (ii) any representations and warranties which relate solely
to an earlier date shall not be deemed confirmed and restated as of the date
hereof (provided that such representations and warranties shall be true, correct
and complete as of such earlier date).
SECTION 5    Miscellaneous.
(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. Each Loan Party hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Obligations under the Loan and Security
Agreement and all Guaranteed Obligations (as defined in the Guaranty), as
applicable, including without limitation any Term Loans funded on or after the
Second Amendment Effective Date, as of the date hereof.


3







--------------------------------------------------------------------------------




(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Second Amendment Effective Date specifying
its objection thereto.
(c)    No Reliance. Each Loan Party hereby acknowledges and confirms to Agent
and the Lenders that such Loan Party is executing this Amendment on the basis of
its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(d)    Costs and Expenses. The Borrower agrees to pay to Agent within ten (10)
days of its receipt of an invoice (or on the Second Amendment Effective Date to
the extent invoiced on or prior to the Second Amendment Effective Date), the
reasonable, documented, out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the reasonable, documented, fees and disbursements of
counsel to Agent and the Lenders party hereto, in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith on the Second Amendment
Effective Date or after such date.
(e)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.
(f)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
(g)    Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(h)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(i)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
(j)    Loan Documents. This Amendment and the documents related hereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]






4
 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:


GENMARK DIAGNOSTICS, INC.,
as Borrower




By:/s/ Scott Mendel
Title: Chief Financial Officer




GUARANTORS:


CLINICAL MICRO SENSORS, INC.,
as Guarantor




By: /s/ Scott Mendel
Title: Chief Financial Officer




OSMETECH INC.,
as Guarantor




By: /s/ Scott Mendel
Title: Chief Financial Officer








[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------










AGENT AND LENDERS:


SOLAR SENIOR CAPITAL LTD.,
as Agent




By: /s/ Anthony Storino
Name: Anthony Storino
Title: Authorized Signatory




SUNS SPV LLC,
as Lender




By: /s/ Anthony Storino
Name: Anthony Storino
Title: Authorized Signatory




EAST WEST BANK,
as Lender




By: /s/ Leonor Hernandez
Name: Leonor Hernandez
Title: AVP – Portfolio Manager







